                    Case 1:17-cr-00051-BAH Document 9 Filed 02/08/21 Page 1 of 1
   Rev:




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


   UNITED STATES OF AMERICA
              vs.                                      Criminal No.              17-51     (BAH)


   RAUL FLORES-HERNANDEZ
                                                    Category     B




                       Defendant(s)



                                  REASSIGNMENT OF CRIMINAL CASE


   The above-entitled case was reassigned on        2/8/2021     from Calendar Committee

to Judge Beryl A. Howell                      by direction of the Calendar Committee.



                                  (Defendant is No Longer a Fugitive)


                                                           JUDGE
                                                           Chair, Calendar and Case
                                                           Management Committee




   cc:        Judge Beryl A. Howell                         & Courtroom Deputy
              Calendar Committee

              U.S. Attorney’s Office – Judiciary Square Building, Room 5133
              Statistical Clerk
